                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SAWNYA J. WILLIAMS,

                         Plaintiff,                                         8:18CV137

         vs.                                                    AMENDED ORDER SETTING
                                                                  FINAL SCHEDULE FOR
                                                                 PROGRESSION OF CASE
H & H AUTO PARTS, LLC,

                         Defendant.

       A Status Conference was held in this matter on March 25, 2019. In accordance with the
matters discussed at the Conference,

        IT IS ORDERED that the provisions of the Court's earlier final order remain in effect, and
in addition to those provisions, the following shall apply:

        1.    Motion to Dismiss and Motions for Summary Judgment. Motions to dismiss
and/or for summary judgment shall be filed not later than June 14, 2019. See NECivR 56.1 and
NECivR 7.1.

        2.      Discovery Deadlines:

                a. Deposition Deadline. All depositions, whether or not they are intended to be
                   used at trial, shall be completed by May 28, 2019.

                b. Subpoenas: Plaintiff shall issue any subpoenas they wish to serve by April 5,
                   2019.

                c. Discovery Motions: If a discovery dispute arises the parties must contact the
                   court for a telephone conference regarding such dispute within 10 days after the
                   parties have met and conferred regarding the dispute.

        3.    Status Conference: A telephonic status conference will be held on May 2, 2019
at 11:00 a.m. Case conference instructions are found at Filing No. 15.

       4.       The trial and pretrial are cancelled. The court will reset the trial and any trial related
deadlines at the status conference.

        5.     Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

        Dated this 26th day of March, 2019.

                                                     BY THE COURT:



                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                2
